            Case 1:15-cr-00769-AJN Document 755 Filed 04/02/20 Page 1 of 1

                                                                                                4/2/20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America,


                -v-                                                 15-cr-769 (AJN)

                                                                        ORDER
Trevon Gross,

                              Defendant.


ALISON J. NATHAN, District Judge:

        The Court is in receipt of the Government’s email request for an adjournment of the

deadline to respond to Defendant’s emergency motion for compassionate release. The

Government shall respond to Defendant’s motion by 5 p.m. on April 3, 2020.

        The Court further notes that communication by email is permissible if technologically

necessary, but any communications not filed on the public docket should be docketed when

feasible.


        SO ORDERED.

              2 2020
Dated: April ___,
       New York, New York

                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
